DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of the inventio of Group I (claims 1-16) in the reply filed on 08/15/2022 is acknowledged.

Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
This application repeats a substantial portion of prior Application No. 15/878,782, filed 01/24/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. However, the instant, later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: the prior filed application(s) fail to provide adequate support for the limitation recited in independent claim 1 and independent claim 11 to a “zinc sulfate compound”. Therefore the earlies effective filing date for the claimed invention in the present patent application is 07/09/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (CN 107056444) as evidenced by Mestre (Evanagro, 2019).

In regard to claim 1, Gao et al. disclose a process for making a potassium humate zinc sulfate compound (e.g. a fertilizer comprising potassium humate and zinc sulfate) [0032], the process comprising:
obtaining potassium humate [0035];
obtaining zinc sulfate [0035]; and
mixing the plurality of potassium humate particles with the zinc sulfate compound (e.g. materials are mixed) [0035], thereby forming a homogenized mixture (e.g. material is mixed and pulverized, which necessarily involves homogenous mixing) ;
thereby forming a potassium humate zinc sulfate fertilizer configured to be applied to a soil surface (e.g. rice planting soil) [Abstract];
whereby the potassium humate and zinc sulfate are described as “pulverized” and sieved through a 150-mesh sieve [0035] which would inherently produce a powder material. While Gao does not explicitly disclose wherein the potassium humate is “fully-soluble”, Mestre discloses potassium humate as a “100% water-soluble powder product” [Page 2, first paragraph], therefore the potassium humate of Gao which is considered fully-soluble.

In regard to claim 2, Gao et al. disclose whereby the potassium humate and zinc sulfate are described as “pulverized” and sieved through a 150-mesh sieve [0035] which would inherently produce a powder material.

In regard to claim 3, Gao et al. disclose adding a binder (e.g. modified binder) to the homogenized mixture; and granulating the homogenized mixture into a granule, thereby making a potassium humate zinc sulfate compound granule [0035].

In regard to claim 4, Gao et al. disclose wherein the binder (e.g. modified binder) which includes water [0007].

	In regard to claim 5, Gao et al. disclose granulation at a temperature of 50°C (120°F) [0036] which lies inside the claimed range.
	In regard to claim 7, Gao et al. describe the potassium humate and zinc sulfate as “pulverized” and sieved through a 150-mesh sieve [0035] which would inherently produce a powder material.

	In regard to claim 10, Gao does not explicitly disclose wherein the potassium humate is “fully-soluble” within the dissolution characteristics as claimed. Mestre discloses potassium humate as a “100% water-soluble powder product” [Page 2, first paragraph], therefore the potassium humate of Gao which is considered fully-soluble, wherein at least 95% of the plurality of potassium humate powder particles dissolve within five minutes when submerged in one liter of water at a temperature of 25 degrees Celsius.

Claims 1, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 107746331) as evidenced by Mestre (Evanagro, 2019).

In regard to claims 1, 8 and 10-11, Zhang et al. disclose a process for making a potassium humate zinc sulfate compound (e.g. a fertilizer comprising potassium humate and zinc sulfate) [0022, Embodiment 3], the process comprising:
obtaining potassium humate [0022];
obtaining zinc sulfate [0022]; and
mixing the plurality of potassium humate particles with the zinc sulfate compound (e.g. materials are stirred) [0022], thereby forming a homogenized mixture (e.g. material stirred for 30 minutes) [0022];
wherein 40 g potassium humate and 198 g zinc sulfate are employed, this equals a ratio of 1:4.95 which lies within the claimed ranges;
thereby forming a potassium humate zinc sulfate fertilizer configured to be applied to a soil surface (e.g. for improving quality and soil texture) [0008];
whereby the potassium humate and zinc sulfate are considered to inherently be in the form of powder, because in the absence of a step of granulation, both materials would be in solid powder form. While Zhang does not explicitly disclose wherein the potassium humate is “fully-soluble” with the claimed dissolution characteristics, Mestre discloses potassium humate as a “100% water-soluble powder product” [Page 2, first paragraph], therefore the potassium humate of Zhang which is considered fully-soluble, wherein at least 95% of the plurality of potassium humate powder particles dissolve within five minutes when submerged in one liter of water at a temperature of 25 degrees Celsius.

In regard to claim 12, the composition described by Zhang is considered to inherently be in the form of powder, because in the absence of a step of granulation, both materials would be in solid powder form after performing Zhang’s filtering step [0022].

Claims 1, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 110734334) as evidenced by Mestre (Evanagro, 2019).

In regard to claims 1, 8 and 10-11, Wang discloses a process for making a potassium humate zinc sulfate compound (e.g. a fertilizer comprising potassium humate and zinc sulfate) [0018, Embodiment 1], the process comprising:
obtaining potassium humate (e.g. humic acid potassium) [0018];
obtaining zinc sulfate [0018]; and
mixing the plurality of potassium humate particles with the zinc sulfate compound (e.g. materials are fully stirred and uniformly mixed) [0018];
wherein 100 g potassium humate and 800 g zinc sulfate are employed [0018], this equals a ratio of 1:8 which lies within the claimed ranges;
thereby forming a potassium humate zinc sulfate fertilizer configured to be applied to a soil surface (e.g. compound fertilizer and fine soil are mixed) [0020];
whereby the potassium humate and zinc sulfate are described as sieved through a 100-mesh sieve [0019] which would inherently produce a powder material. While Wang does not explicitly disclose wherein the potassium humate is “fully-soluble” with the claimed dissolution characteristics, Mestre discloses potassium humate as a “100% water-soluble powder product” [Page 2, first paragraph], therefore the potassium humate of Wang which is considered fully-soluble, wherein at least 95% of the plurality of potassium humate powder particles dissolve within five minutes when submerged in one liter of water at a temperature of 25 degrees Celsius.

In regard to claim 12, the composition described by Wang is considered to be in the form of powder, because the potassium humate and zinc sulfate are described as sieved through a 100-mesh sieve [0019] which would inherently produce a powder material.

	In regard to claims 13-14, Wang discloses adding a binder (e.g. water content) to the homogenized mixture; granulating the homogenized mixture into a granule, thereby making a potassium humate zinc sulfate compound granule (e.g. mixture is uniformly fed into a fertilizer granulation [0019].

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (CN 102718605) as evidenced by Mestre (Evanagro, 2019).

	In regard to claims 1 and 9, Zheng et al. disclose a process for making a potassium humate zinc sulfate compound (e.g. a fertilizer comprising potassium humate and zinc sulfate) [0075; Embodiment 5], the process comprising:
obtaining potassium humate [0078];
obtaining zinc sulfate [0079]; and
mixing the plurality of potassium humate particles with the zinc sulfate compound], thereby forming a homogenized mixture (e.g. components are stirred and mixed) [0036] ;
thereby forming a potassium humate zinc sulfate fertilizer configured to be applied to a soil surface (e.g. on soil) [Abstract];
whereby the potassium humate and zinc sulfate are considered to inherently be in the form of powder, because in the absence of a step of granulation, both materials would be in solid powder form. While Zheng does not explicitly disclose wherein the potassium humate is “fully-soluble”, Mestre discloses potassium humate as a “100% water-soluble powder product” [Page 2, first paragraph], therefore the potassium humate of Zhen which is considered fully-soluble;
wherein the fertilizer composition as a pH of 8.5 [0077].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 107056444) as evidenced by Mestre (Evanagro, 2019) as applied to claim 1 above, and further in view of Burdick (US Patent No. 2,992,093).
In regard to claim 6, the Gao reference discloses a potassium humate component but does not disclose the method by which the humate powder particles are obtained.

Burdick discloses a process for making a potassium humate powder, the process comprising:
obtaining a sample of a carbonaceous substance comprising humic acid and one or more other substances (e.g. hummus materials such as peats, forest soil, brown coal, lignite, etc.) [Column 2, lines 25-40];
contacting the sample with an amount of an alkaline mixture (e.g. hydroxide), thereby forming an extraction mixture, the extraction mixture consisting essentially of a sludge component, the sludge component comprising, predominantly, the sample, and an extraction component, the extraction component comprising, predominantly, the alkaline mixture [Column 2, lines 45-60];
maintaining the sludge component in contact with the extraction component for a period of time (e.g. about two hours) sufficient for the extraction component to become relatively enriched in humic acid (e.g. supernatant liquor) and the sludge component to become relatively depleted of humic acid (e.g. settled solids) [Column 2, lines 60-64];
separating the sludge component from the extraction component (e.g. settling solids to the bottom and taking supernatant liquor off the extraction unit to an evaporator) [Column 2, lines 63-65]; and
spray drying the extraction component [Column 3, lines 59-60].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a potassium humate using the standard method disclosed by Burdick. One of ordinary skill in the art would have been motivated to do so because when potassium humates are formed, potassium (known to be beneficial for plant growth) is additionally supplied for plant growth [Column 5, lines 63-65]. Where the Gao reference discloses a process for making a fertilizer composite granule but is silent with respect to the method of obtaining one of the composite materials, it lies within the level of one of ordinary skill in the art to utilize a method of treating hummus materials for producing humates for use in fertilizers as described by the prior art.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 110734334) as evidenced by Mestre (Evanagro, 2019).

	In regard to claim 15, Wang does not explicitly disclose granulating at a temperature ranging between about 65 degrees Fahrenheit and about 190 degrees Fahrenheit. However, in the absence of any teaching otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wang’s granulation process occurs at standard room temperature (e.g. 68–72 °F).
	In regard to claim 16, Wang does not explicitly disclose the pH of the potassium humate zinc sulfate compound has a pH of 2 to about 12. However,  one of the ingredients in Wang’s fertilizer appear to be strong acidic (e.g. pH below 2) or strongly alkaline (e.g. 12) and therefore it would have been obvious to one of ordinary skill in the art before the effective filing that Wang’s fertilizer composition has pH in the range of 2 to about 12 as required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        September 2, 2022